Citation Nr: 0313550	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  01-08121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA)  Regional Office (RO)
in Jackson, Mississippi


THE ISSUES

Entitlement to a compensable rating for a back disability.

Entitlement to a compensable rating for a left elbow 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel




REMAND

The veteran served on active duty from August 1985 to July 
2000.  This case comes to the Board of Veterans' Appeals 
(Board) from an October 2000 RO decision which granted 
service connection and noncompensable ratings for a back 
disability and a left elbow disability.  The veteran appeals 
for higher (compensable) ratings for these conditions.  

In a statement dated in March 2003 (on a VA Form 9), the 
veteran indicated he wanted a hearing before the Board at the 
RO.  Consequently, the case must be returned to the RO for 
scheduling of such a Board hearing.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2002).  
Accordingly, the case is remanded for the following:

The RO should clarify whether the veteran 
wants an   in-person hearing with a Board 
Member visiting the RO (a Travel Board 
hearing) or a videoconference hearing at 
the RO conducted by a Board Member.  The 
appropropiate Board hearing should be 
scheduled by the RO.  (It should be noted 
that the veteran's last mailing address 
was in Tennessee, and thus the Board 
hearing should be scheduled for the RO 
which is nearest the veteran.)  After 
necessary action on the Board hearing 
request is completed, the RO should 
return the case to the Board in 
Washington, D.C.

	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


